Exhibit 2.1 NUMBER ORDINARY SHARES SHARES RT INCORPORATED UNDER THE LAWS OF THE STATE OF ISRAEL THIS CERTIFICATE IS TRANSFERABLE IN NEW YORK, NEW YORK, US A. CUSIP M8215Q 11 0 SEE REVERSE FOR CERTAIN DEFINITIONS THIS CERTIFIES that is the Registered Holder of FULLY PAID AND NON-ASSESSABLE ORDINARY SHARES OF NIS 0.80 EACH of RIT TECHNOLOGIES LTD. transferable on the books of the Company by the holder hereof in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate and the shares represented hereby are issued and shall be held subject to all the provisions of the Memorandum of Association and Articles of Association of the Company and all amendments thereto, to all of which the holder by the acceptance hereof assents. This Certificate is not valid unless countersigned and registered by the Transfer Agent and Registrar. IN WITNESS WHEREOF, the Company has caused this Certificate to be issued under the facsimile seal of the Company. Dated: Chairman of the Board of DirectorsPresident and Chief Executive OfficerSecretary COUNTERSIGNED AND REGISTERED: AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC (New York, NY) TRANSFER AGENT AND REGISTRAR BY: AUTHORIZED SIGNATURE ABnote North America PROOF OF: AUG 10, 2009 COLUMBIA, TENNESSEE 38401RIT TECHNOLOGIES LTD. (931)388-3003TSB 32873 FC SALES: HOLLY GRONER:615-261-0610OPERATOR: AP r1 COLORS SELECTED FOR PRINTING: Logo prints black. Intaglio prints SC-7 dark blue. COLOR: This proof was printed from a digital file or artwork on a graphics quality, color laser printer. It is a good representation of the color as it will appear on the final product. However, it is not an exact color rendition, and the final printed product may appear slightly different from the proof due to the difference between the dyes and printing ink. PLEASE INITIAL THE APPROPRIATE SELECTION FOR THIS PROOF:OK AS ISOK WITH CHANGESMAKE CHANGES AND SEND ANOTHER PROOF
